Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 1 of 11 Page ID
                                 #:3083
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 2 of 11 Page ID
                                 #:3084
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 3 of 11 Page ID
                                 #:3085
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 4 of 11 Page ID
                                 #:3086
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 5 of 11 Page ID
                                 #:3087
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 6 of 11 Page ID
                                 #:3088
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 7 of 11 Page ID
                                 #:3089
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 8 of 11 Page ID
                                 #:3090
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 9 of 11 Page ID
                                 #:3091
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 10 of 11 Page ID
                                  #:3092
Case 8:19-cv-01998-JVS-JDE Document 37-3 Filed 10/21/19 Page 11 of 11 Page ID
                                  #:3093
